Citation Nr: 0725887	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the September 2001 rating decision was clearly and 
unmistakable erroneous (CUE) in assigning only a 60 percent 
evaluation for diabetes mellitus with reported erectile 
dysfunction and episodes of hypoglycemia?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION


The veteran served on active duty from November 1973 To July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  A September 2001 rating decision assigned a 60 percent 
rating for diabetes mellitus with reported erectile 
dysfunction and episodes of hypoglycemia. The veteran did not 
perfect an appeal to that rating decision.

2.  There was a tenable basis in the record for the RO to 
assign a 60 percent rating in September 2001 for diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002).

2.  Entitlement to an evaluation for diabetes mellitus in 
excess of 60 percent based on clear and unmistakable error in 
a September 2001 rating decision is not warranted. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background and Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim. The provisions of 
the VCAA, and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159 (2006), are not, however, 
applicable to a claim of CUE.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied. Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id. at 245. See also, Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that a clear and unmistakable error is one of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  When attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error, that if true, would be 
clear and unmistakable error on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43- 
44.  Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
clear and unmistakable error. Id.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

In the September 2001 rating decision, VA assigned a 60 
percent rating for diabetes mellitus with reported erectile 
dysfunction and episodes of hypoglycemia under 38 C.F.R. § 
4.120, Diagnostic Code 7913. 

In September 2001, 38 C.F.R. § 4.120, Diagnostic Code 7913 
provided that a 100 percent rating was warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A 60 percent evaluation was warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidoisis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.120, Diagnostic Code 7913.  

The record shows that the veteran was notified of the 
September 2001 rating decision and of his appellate rights 
with respect thereto in September 2001. The veteran did not 
perfect an appeal to that rating decision. The September 2001 
rating decision is therefore final. 38 U.S.C.A. § 7105.

Turning to the September 2001 rating decision itself, that 
determination increased the veteran's evaluation from 40 
percent to 60 percent disabling for diabetes mellitus.  

The basis for the assigned rating was explained as follows. 
In September 2001, the RO determined that the veteran's 
reported hypoglycemia, required NPH insulin, and a decrease 
in strength and endurance warranted a 60 percent evaluation.  

The September 2001 rating decision reviewed all of the 
evidence of record, including VA outpatient treatment 
reports, private medical treatments of South Coast Hospital 
Group, Hawthorne Medical Center records, and a June 2001 VA 
examination.

Boiled down to their essence, the arguments of the veteran 
and his representative as to why the September 2001 rating 
decision contained CUE are twofold. First, the veteran and 
his representative contend the veteran currently administers 
more than one dose of insulin per day.  Second, the veteran 
reported transport to local emergency rooms in September 2000 
and March 2001 because of episodes of hypoglycemia for a 
total of two for a one-year period.  The veteran's 
representative contends that the veteran handles most 
episodes of hypoglycemia at home.

Based on the evidence in the medical records, as reported 
above, the RO determined that a 60 percent disability rating 
was warranted.  In order to warrant a rating of 100 percent 
under Diagnostic Code 7913 for diabetes mellitus, the 
regulations clearly require more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In essence, 
the veteran is merely disagreeing with how the RO weighed the 
facts before it.  Such mere disagreement as to how the RO 
weighed the facts before it does not constitute CUE. Fugo.

The veteran and his representative's contentions with 
reference to the weighing of evidence do not constitute CUE, 
and neither do their contentions regarding any failure in 
VA's duty to assist.  A failure to fulfill a duty to assist 
is not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
short, the Board concludes that the September 2001 rating 
decision constituted a reasonable exercise of rating judgment 
under the law as it then existed, and that the assignment of 
a 60 percent disability evaluation was not clearly and 
unmistakably erroneous.  Finally, the June 2001 VA 
examination noted that the veteran, while noting the need to 
call paramedics for assistance on two occasions, was not 
transported to the hospital for admission.  The record also 
shows that despite his diabetes, the veteran is able to 
fulfill the duties of a postal letter carrier.  Accordingly, 
the Board has determined that the September 2001 rating 
action was not CUE.

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim collaterally 
attacking an RO decision, is to dismiss the challenge without 
prejudice. In the instant case, the veteran's contentions 
boil down to allegations that the rating board in September 
2001 improperly weighed the evidence or failed in any duty to 
assist him. As noted previously, such allegations can not 
establish the presence of CUE in a final rating decision. The 
veteran has not otherwise presented any argument as to why 
CUE exists in the September 2001 rating decision. In 
accordance with Simmons, the Board concludes that dismissal 
without prejudice of the veteran's claim is appropriate.


ORDER

Clear and unmistakable error not having been found in a 
September 2001 rating decision which assigned a 60 percent 
rating for diabetes mellitus with reported erectile 
dysfunction and episodes of hypoglycemia, the appeal is 
dismissed without prejudice.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


